Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 05, 2019

The Court of Appeals hereby passes the following order:

A20A0045. JOSEPH RAY MORRISON v. THE STATE.

      Joseph Ray Morrison, through trial counsel, filed a motion to remand this
appeal for a hearing on his claims of ineffective assistance of counsel. Morrison’s
motion is hereby GRANTED, and we REMAND the case to the trial court for
appropriate proceedings concerning the issue of ineffective assistance, which have
not yet been waived. See Ruiz v. State, 286 Ga. 146, 149 (2) (b) (686 SE2d 253)
(2009). Furthermore, because “trial counsel be cannot reasonably or ethically be
expected to assert or argue his or her own ineffectiveness,” the trial court should
ensure that Morrison has conflict-free counsel appointed to represent him on remand.1
See Garland v. State, 283 Ga. 201, 205 (657 SE2d 842) (2008).
      Upon entry of an any further appealable order, Morrison shall have 30 days to
file a new notice of appeal.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/05/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        In his motion, Morrison maintains that he “is in the process of securing new
[appellate] counsel.”